ROBB, Associate Justice.
Appeal from decisions of the Patent Office tribunals refusing reissue of a patent containing claims 3 to 7, inclusive.
During the prosecution of appellant’s original application, several claims were rejected on prior patents. Thereupon appellant deliberately withdrew the broader claims of his application to avoid the references, and a patent was granted with limited claims. Nearly 2% years after this rejection on the references, appellant filed his application for reissue, alleging that his patent is “inopera/tive for the reason that the specification thereof is defective, and that such defect consists particularly in the failure to include certain claims that petitioner is entitled to.” The appealed claims are even broader than the claims that were deliberately withdrawn.
It is settled law that the deliberate withdrawal of a claim in order to secure a patent is conclusive of the presumption that there has been no inadvertence, accident, or mistake, within the meaping of section 4916, R. S. (35 USCA § 64; Comp. St. § 9461). In re Denton, 12 App. D. C. 504; In re Lacroix, 30 App. D. C. 299; Ex parte Hoiland, 50 App. D. C. 268, 270 F. 704; Dobson v. Lees, 137 U. S. 258, 11 S. Ct. 71, 34 L. Ed. 652; Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U. S. 38, 14 S. Ct. 28, 37 L. Ed. 989.
The decision of the Patent Office was right, and is affirmed.
Affirmed.